 



Exhibit 10.4
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT AND TO
AMENDED AND RESTATED EARNINGS SHARE UNITS AGREEMENT
     THIS FIRST AMENDMENT (the “Amendment”) (i) to that certain Employment
Agreement (the “Employment Agreement”) dated as of January 1, 2006, by and
between SOUTHERN CONTAINER CORP., a Delaware corporation having its principal
place of business at 115 Engineers Road, Hauppauge, New York 11788 (“Southern”
or “Employer”) and JAMES B. PORTER III, residing at 4 Seashell Lane, Northport,
New York 11768-1415 (“Executive”), and (ii) to that certain Amended and Restated
Earnings Share Units Agreement (the “ESU Agreement”) dated February 27, 2006,
between Southern and Executive, is entered into as of January 8, 2008, to be
effective as of the Effective Date (as defined below).
RECITALS
     A. Executive has rendered services to Employer pursuant to the terms of the
Employment Agreement;
     B. Pursuant to the that certain Agreement and Plan of Merger among
Rock-Tenn Company, a Georgia corporation (“Rock-Tenn”), Carrier Merger Sub,
Inc., a Delaware corporation (“Merger Sub”), Employer and certain other parties
thereto (the “Merger Agreement”), Merger Sub is merging with and into the
Company;
     C. Employer desires to continue Executive’s employment in accordance with
the terms and conditions of the Employment Agreement and the ESU Agreement (each
as modified herein), and Executive desires to continue to be so employed, on and
after the Closing Date (as defined in the Merger Agreement) (herein, the
“Effective Date”).
     D. Executive and Employer acknowledge and agree that if the transactions
contemplated by the Merger Agreement are not consummated on or prior to the
Outside Date (as defined in the Merger Agreement), then this Amendment shall be
void ab initio, and no party shall have any liability or obligation of any
nature whatsoever with respect to, in connection with, or arising out of this
Amendment.
     E. Employer and Executive desire to modify the terms of the Employment
Agreement and the ESU Agreement to reflect certain changes negotiated in
connection with, and contingent upon, the transactions contemplated under the
Merger Agreement.
     ACCORDINGLY, intending to be legally bound, the parties hereto agree as
follows:

1.   Capitalized terms not defined herein shall have the meanings set forth in
the Employment Agreement and ESU Agreement, as applicable.

2.   With respect to the Employer’s 2007 fiscal year, Employer or the Escrow
Agent (as defined in the ESU Agreement) shall pay amounts that shall become due
and payable under the ESU Agreement at such time and pursuant to such terms as
set forth therein.

1



--------------------------------------------------------------------------------



 



     Executive shall receive no additional credits to his Accumulated Earnings
Share for periods on or after January 1, 2008.

3.   Executive may elect to either receive 2008 awards under the Rock-Tenn
Long-Term Incentive Plan (the “2008 LTIP Awards”) or, in lieu thereof, to
receive an additional lump sum payment from Rock-Tenn in the amount of
$816,297.88 (the “2008 Special Payment”); provided that Executive shall only
receive the 2008 Special Payment if: (a) he remains employed by Employer,
Rock-Tenn or any affiliate thereof (collectively, the “Company”) for a period
beginning on the Effective Date and ending on the earlier of (i) the twelve
(12) months anniversary of the Effective Date or (ii) March 31, 2009 (such
period, the “Continuation Period”), (b) his employment is terminated by the
Company during the Continuation Period for any reason other than for Gross
Cause, (c) his employment is terminated during the Continuation Period due to
his permanent disability (within the meaning of Section 4.7(b) of the Employment
Agreement), or (d) he dies during the Continuation Period. The Chief Executive
Officer of Rock-Tenn (the “CEO”) shall, as soon as practicable prior to (and in
no event less than five business days prior to) the date on which the
Compensation Committee of the Rock-Tenn Board of Directors (the “Compensation
Committee”) would grant the 2008 LTIP Awards to the Executive (the “2008 Award
Date”), provide Executive with a written summary of the CEO’s recommendation to
the Compensation Committee regarding the 2008 LTIP Awards to be made to
Executive (such written summary to include all material terms of such awards).
Executive shall submit a written election with respect to either the 2008 LTIP
Awards or the 2008 Special Payment to the CEO no later than the date immediately
preceding the 2008 Award Date; provided that if the Executive does not make any
election or is not offered the opportunity to make any such election he shall be
deemed to have elected to receive the 2008 Special Payment. If the Executive
elects to receive the 2008 LTIP Awards but the Compensation Committee does not
grant Executive all or the 2008 LTIP Awards on the terms recommended by the CEO,
then the Executive shall be deemed to have elected to receive the 2008 Special
Payment. To the extent it becomes payable, the 2008 Special Payment shall be
paid within 15 days following the end of the Continuation Period (or, if
earlier, 15 days following the date of Executive’s termination of employment as
described in Section 3(b), (c) or (d), above).

4.   The Employer shall, on the Effective Date, deposit with the Porter Escrow
Agent (as defined in the Merger Agreement) an amount equal to $183,702.12 (the
“Make-Whole Payment”); provided that Executive shall only receive the Make-Whole
Payment if: (a) he elects to receive the 2008 Special Payment in lieu of the
2008 LTIP Awards and (b) (i) he remains employed by the Company through the end
of the Continuation Period, (ii) his employment is terminated by the Company
during the Continuation Period for any reason other than for Gross Cause, (iii)
his employment is terminated during the Continuation Period due to his permanent
disability (within the meaning of Section 4.7(b) of the Employment Agreement),
or (iv) he dies during the Continuation Period. To the extent it becomes
payable, the Make-Whole Payment shall be paid to Executive by the Porter Escrow
Agent within 15 days following the end of the Continuation Period (or, if
earlier, 15 days following the date of Executive’s termination of employment as
described in Section 4(b)(ii), (iii) or (iv), above). To the extent that such
amounts paid pursuant to this Section 4 are required to be repaid or reimbursed
to the Employer

2



--------------------------------------------------------------------------------



 



following the Effective Date pursuant to the Porter Escrow Agreement (as defined
in the Merger Agreement) or because Executive elects to receive the 2008 LTIP
Awards rather than the 2008 Special Payment, Rock-Tenn shall cause the Employer
to promptly pay the applicable pro rata portion of such refunded or reimbursed
amounts to each holder of Common Stock Equivalents (as defined in the Merger
Agreement) entitled to receive the Merger Consideration (as defined in the
Merger Agreement) under the Merger Agreement.

5.   With respect to all periods after Rock-Tenn’s fiscal year ending
September 30, 2008, Executive shall be eligible to participate in the Rock-Tenn
Long-Term Incentive Plan with participation at the level of the highest
division-level executive reporting directly to the Chief Executive Officer of
Rock-Tenn. Awards under the Rock-Tenn Long-Term Incentive Plan are intended to
be exempt from or comply with Section 409A of the Internal Revenue Code and will
be registered on Form S-8 if not exempt from registration.

6.   If Executive’s employment is terminated during the Employment Period by the
Company for grounds that would not constitute Gross Cause under the Employment
Agreement or the Employment Period is not renewed pursuant to Section 13 of this
Agreement:

  (a)   Executive’s outstanding unvested stock options, if any, shall, as of the
date of such termination of employment, become immediately vested in full and
shall become immediately exercisable and shall remain exercisable until the
earlier of ninety (90) days following the date of Executive’s termination of
employment or the latest date on which such option could be exercised under its
terms had Executive not terminated employment.     (b)   If such termination of
employment occurs before January 1, 2011, Executive shall become fully vested in
any outstanding unvested long-term incentive awards other than stock options
(“LTI Awards”), provided that any applicable performance goals under the LTI
Awards are satisfied in accordance with the terms of each such award.     (c)  
If such termination of employment occurs on or after January 1, 2011, provided
that any applicable performance goals under the LTI Awards are satisfied in
accordance with the terms of each such award, (i) Executive shall be fully
vested in any LTI Award granted in any calendar year prior to the calendar year
in which Executive terminates employment: and (ii) Executive shall be vested in
a prorated portion of any LTI Award granted in the calendar year in which
Executive terminates employment. The amount of any pro-rated LTI Award shall be
determined by multiplying (x) the payment that would have been made under the
award had Executive continued his employment through the entire vesting period
under the award by (y) a fraction, the numerator of which is the number of whole
months elapsed in the calendar year prior to Executive’s termination of
employment, and the denominator of which is twelve (12).

3



--------------------------------------------------------------------------------



 



      Any payment in respect of an LTI Award under Section 6(b) or 6(c) of this
Amendment shall be made at time payment would have been made had Executive’s
employment not terminated.

7.   For the avoidance of doubt, Executive shall continue to be eligible to
receive all severance payments and benefits set forth in Sections 4.7 and 4.8 of
the Employment Agreement pursuant to its terms; provided that Executive
acknowledges that upon the Effective Date, all payments in respect of his ESU
Agreement shall be determined under the Escrow Agreement (as defined in the ESU
Agreement) and no amounts shall be paid in respect of the ESU Agreement pursuant
to Section 4.8 of the Employment Agreement.

8.   The bonus provided in Section 4.2(b) of the Employment Agreement shall not
apply to periods on or after January 1, 2008. In lieu thereof:

  (a)   With respect to the 2008 calendar year, the Compensation Committee shall
establish reasonable performance goals with 80% of the bonus opportunity based
on Southern’s financial goals and the remainder of the opportunity based on
safety or other operating goals. The achievement of Southern’s 2008 operating
income budget, as agreed to by the Compensation Committee, will result in a
target value award for the financial goals. The program shall provide Executive
a target bonus opportunity of $500,000, with threshold and maximum bonus
opportunities of $400,000 and $550,000, respectively.     (b)   With respect to
periods after the 2008 calendar year, Executive shall be entitled to a bonus
determined and paid in accordance with the Rock-Tenn Bonus Plan, with
performance goals established by the Compensation Committee, with threshold at
not less than 50% of Base Salary, target at 75% of Base Salary, and a maximum of
100% of Base Salary. The Bonus payable in respect of Rock-Tenn’s fiscal year
ending September 30, 2009, shall be pro-rated based on the period from
January 1, 2009 to September 30, 2009.

9.   Prior to the Effective Date, Executive shall fully repay all principal and
interest outstanding under the real estate loans and any other loans or
indebtedness to Employer.   10.   Beginning January 1, 2009, Executive shall be
entitled to participate in The Rock-Tenn Supplemental Retirement Savings Plan on
the same basis as other division-level officers reporting directly to Chief
Executive Officer of Rock-Tenn.   11.   Executive expressly acknowledges and
agrees that, for purposes of Section 4.8 and 9 of the Employment Agreement and
Section 5.1(b) of the ESU Agreement, the terms of this Amendment, together with
the continuing provisions of the Employment Agreement and the ESU Agreement,
constitute terms of employment that are substantially comparable to those in
effect immediately prior to Effective Date.   12.   As a material inducement for
Rock-Tenn and Southern to enter into the Merger Agreement and consummate the
transactions contemplated therein and notwithstanding anything to the contrary
set forth in Section 9 of the Employment Agreement, Executive and Employer agree
that on the Effective Date Employer shall deposit the amount, if any,

4



--------------------------------------------------------------------------------



 



    of Executive’s Share under Section 9 of the Employment Agreement, with an
Escrow Agent (as defined in the ESU Agreement) which shall be paid out pursuant
to an Escrow Agreement (as defined in the ESU Agreement) (such payment to made
only if Executive remains employed by the Company for a period of twelve
(12) months following the Effective Date, unless he dies, becomes permanently
disabled or the Company terminates his employment without Gross Cause during
such period).   13.   Notwithstanding the last sentence of Section 3 of the
Employment Agreement, at the end of the current Employment Period and each
extension Employment Period thereafter, the Employment Period shall
automatically be extended for successive one-year periods unless either party
gives notice of non-extension to the other no later than thirty (30) days prior
to the expiration of the current Employment Period or any then-applicable
extension Employment Period.   14.   In connection with his employment during
the Employment Period, the Executive shall be based at the Company’s offices
located within a twenty (20) mile radius of Hauppauge, New York, except for
necessary and customary travel on the Company’s business.   15.   The parties
shall cooperate and use their reasonable best efforts to enter into an amended
and restated Employment Agreement and an amended and restated ESU Agreement
incorporating the terms set forth herein (and, unless otherwise agreed to by the
parties, no other changes shall be made).   16.   Except as specifically
provided herein, the terms of the Employment Agreement and the ESU Agreement
shall remain in effect.

[signature page follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, set forth the parties have executed this Amendment on
the dates set forth below.

     
EXECUTIVE
  SOUTHERN CONTAINER CORP.
 
   
/s/ James B. Porter III
  By: /s/ Steven Hill
James B. Porter III
  Title: Executive Vice President
 
   
Date: 01/08/08
  Date: 01/08/08
 
   
 
  Acknowledged by:
 
  ROCK-TENN COMPANY
 
   
 
  By: /s/ James A. Rubright
 
  Title: Chief Executive Officer
 
  Date: 01/08/08

6